EXHIBIT AGREEMENT AGREEMENT, as of 23rd of February 2010 (hereinafter referred to as the "Agreement") concluded by and between Emerging Media Holdings, Inc, a Nevada corporation ("the Company"), and SC Straco Grup SRL, having its headquarters located in Bucharest, 5-9 Barlea Street, sector 5, Romania, Sole Registration Number RO15143718, registered with the Trade Registry under no. J40/751/2003, a company organized and functioning under the laws of Romania ("Straco"). PREAMBLE WHEREAS, Straco owns 20% (twenty percent) of the share capital ofSC Genesis International S.A., a joint stock company incorporated under the laws of Romania (“Genesis”), that it wishes to sell to the Company; and WHEREAS, the Company wishes to purchase this stock from the share capital of Genesis; and WHEREAS, subject to the terms and conditions herein, the Company will acquire from Straco 32,000 shares, representing 20% (twenty percent) of the share capital or other ownership interests (“ Genesis Shares”) in exchange for an aggregate of 1,250,000 (one million two hundred fifty thousands) common stock shares of the Company (“EMH Shares”) following to be issued (“Exchange”) and; WHEREAS, the Company and Straco agreed upon the Exchange value, settling the following: The average reference exchange rate settled by the parties for the Exchange is 3.00 lei for 1.00 US Dollar. Thus, the total Exchange value is 1,740,000,00 lei or 580,266.67 US Dollars WHEREAS, the Exchange shall qualify as a transaction with securities exempted from registration and qualification under the Securities Act of 1933, as it was subsequently amended; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the Company and Straco hereby agree as follows: ARTICLE I:THE EXCHANGE. SECTION 1.01. The Exchange.
